MEMORANDUM **
Warden R.J. Hernandez appeals the district court’s judgment granting state prisoner Ray Anthony Butler’s 28 U.S.C. § 2254 habeas corpus petition on the ground that Butler’s 25-years-to-life sentence for petty theft with a prior pursuant to California’s three-strikes law constitutes cruel and unusual punishment in violation of the Eighth Amendment. In light of the Supreme Court’s decisions in Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 1172-75, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft with a prior was not contrary to or an unreasonable application of federal law), and Ewing v. California, 538 U.S. 11, 123 S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (holding that a 25-years-to-life sentence under the California three-strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment), the district court’s judgment is reversed.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.